         Case 1:19-cr-00651-LTS Document 197 Filed 03/12/20 Page 1 of 2

                                                                   r- ..-·. __, - . - - - ----·-···--· -· -·1
                                                                   ·\ · cSi)c so~Y                                           I
                                          LAW OFFICES OF                    DOCU:\ 11.):T
                                                                   II ELECTRO>:IC:\LLY FILED
                                                                   I

                                       DONNA R. NEWMAN
                                          ATTORNEY AT LAW
                                     20 VESEY STREET, SUITE 400 \
                                     NEW YORK, NEW YORK 10007
                                          TEL.212-229-1516
                                                                       \
                                                                       ~\.
                                                                            DOC#: - -
                                                                            1).\·rr nLED: ~ --r~
                                                                                 '
                                                                                                              . . i 0 io     !

                                          FAX 212·676-7497             ;.         __   .=-::_-..-...------. ·- · ---------
                                       QONNAN@:WMANLAW@AOL,COM
                                         MEMBER: N.Y. & N,J. BAR




March 12, 2020



Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY l 0007

Re:    United States v. David Georgescu, 19-Cr.-651 (LTS)
       Request to Appoint Associate Counsel for Mr. Georgescu

Dear Judge Swain:

I am appointed to represent David Georgescu under the Criminal Justice Act, 18 U .S.C. §3006A,
et seq. ("CJA"). I write to request the appointment of Clara Kalhous, Esq., as associate counsel
for Mr. Georgescu under the CJA. I respectfully suggest that appointment of associate counsel
would represent a cost saving measure to the Court and a time saving measure for counsel.

Mr. Georgescu is charged in a multi-defendant indictment with Conspiracy to Commit Access
Device Fraud in violation of 18 U.S.C. § 1029(a), Conspiracy to Commit Wire Fraud and Bank
Fraud in violation of 18 U.S.C. § 1349, Aggravated Identity Theft in violation of 18 U.S.C. §§
1028A(a)(1) and (b ). He faces a substantial term of imprisonment, including up to 15 years on
the access device fraud conspiracy, up to 30 years on the wire and bank fraud conspiracy, and an
additional consecutive two years on the aggravated identity theft count. Given the gravity of the
charges, there is a need for extensive investigation and research in order to challenge each aspect
of the Government's proof.

The discovery in this case is massive, with over 40 terabytes of surveillance video alone. The
defense understands that Mr. Georgescu was one of the main targets of this surveillance and is
allegedly captured on much of these 40 terabytes. He will need to review all of the discovery
with the assistance of counsel and, as discussed below, a Romanian interpreter.

Mr. Georgescu was recently extradited from Romanian. He speaks little to no English and has
extremely limited comprehension in English. He has no potential alternative living situation at
          Case 1:19-cr-00651-LTS Document 197 Filed 03/12/20 Page 2 of 2




this time and is, therefore, not a candidate for pretrial release. He is currently being held in
pretrial detention at the Metropolitan Correctional Center. Mr. Georgescu requires the assistance
of interpreters at client meetings-a fact that will increase the organizational challenges and
length of time at each client meetings. Added to this complication, the discovery is in English.
Thus, it will be necessary to review the discovery personally with the client and with the aid of
an interpreter.

Ms. Kalhous is an experienced senior associate attorney who has previously been assigned to
assist me in numerous cases in the Southern and Eastern Districts of New York and in the
Second Circuit, several of which have proceeded to trial. In addition, she has been appointed to
assist other CJA panel attorneys in numerous cases since 2010. A copy of her CV including a
representative case list is attached to this letter for the Court's consideration. In all instances, Ms.
Kalhous' work has been efficient and targeted to assist me in client representation through initial
discovery review and summaries, motion research and drafting, client visits, family
communications, and facilitation of coordination with interpreters in advance of client
conferences. I respectfully submit that this case, in light of the voluminous anticipated discovery
and the language challenges, is one in which Ms. Kalhous' appointment would be both efficient
and effective.

If the Court is inclined to grant this request, I respectfully request that Ms. Kalhous be appointed
at the associate rate of $110 per hour, a rate that has been approved by Jerry Tritz in the Second
Circuit and approved for other associate counsel in this case. In anticipation of this request, I
submitted to Mr. Tritz a case managed budget and await his approval and that of Your Honor's.
In the meantime, I submit this written request for the appointment of Ms. Kalhous as associate
counsel to enable Ms Kalhous to commence work on the file immediately since discovery has
been produced to counsel.

Thank you for your consideration of this request.

Respectfully,
   Isl
Donna R. Newman
Enc.
Cc: Clara Kalhous, Esq.                                                    SO ORDERED:


                                                                           HON.   URA TAYLOR S'JVA!N
                                                                           UNITED STATES OISTR:CT JUDGE
